Exhibit 99.1 Contact: Max Shevitz FOR IMMEDIATE RELEASE President Tel: 703/925-5590 Email: max_shevitz@learningtree.com LEARNING TREE INTERNATIONAL ANNOUNCES SECOND QUARTER FY 2013 RESULTS RESTON, Va., May 9, 2013  Learning Tree International (NASDAQ: LTRE) announced today its revenues and results of operations for its second quarter of fiscal year 2013, which ended March 29, 2013. In its second quarter of fiscal year 2013, Learning Tree reported revenues of $26.9 million, loss from operations of $3.8 million, and net loss of $4.0 million or $0.30 per share. These results compare with revenues of $28.9 million, loss from operations of $3.5 million and net loss of $2.1 million, or $0.16 per share in its second quarter of fiscal year 2012. The economic conditions that exist in Europe and the effect of federal budget cuts on our US business due to sequestration may continue to adversely impact our financial results in the near future, said Learning Tree President Max Shevitz. However, over the past year, we have made significant improvements to the quality of the service and products which we provide to our customers. We believe that these improvements have already partially offset the effects of the adverse headwinds weve been facing, and will position us well for the future. Webcast An investor conference call to discuss second quarter fiscal year 2013 results is scheduled for 4:30 p.m. (ET)May 9, 2013. Interested parties may access the conference call via live webcast at: www.learningtree.com/investor . The webcast will also be available for replay at: www.learningtree.com/investor . About Learning Tree International Established in 1974, Learning Tree International is a global provider of hands-on IT and management training. Learning Tree develops, markets, and delivers a broad, proprietary library of instructor-led courses focused on: web development, IT security, project management, operating systems, databases, networking, software development, leadership, and management and business skills. Courses are offered atLearning Tree Education Centers and training locations around the world, on-site at client facilities, or via the Internet with Learning Tree AnyWare, the companys web-based, remote-attendance platform. For more information about Learning Tree products and services, call 1-888-THE-TREE (1-888-843-8733), or visit the Learning Tree Web site at . Cautionary Statement Regarding Forward Looking Statements Except for historical information contained herein, the matters addressed in this press release are forward-looking statements. Please do not put undue reliance on these forward-looking statements, since they are based on key assumptions about future risks and uncertainties. Although Learning Tree believes that its assumptions are reasonable, inevitably some will prove to be incorrect. As a result, Learning Tree's actual future results can be expected to differ from those in this release, and those differences may be material. Learning Tree is not undertaking any obligation to update forward-looking statements. In order to help the reader assess the major risks in Learning Tree's business, Learning Tree has identified many, but not all, of these risks in Item 1A, Risk Factors in Learning Tree's Annual Report on Form 10-K (Item 1A). Please read Item 1A carefully. Some of the factors discussed in Item 1A that could affect Learning Tree include the following: risks associated with the timely development, introduction, and customer acceptance of Learning Tree's courses; competition; international operations, including currency fluctuations; changing economic and market conditions; technology development and new technology introduction; efficient delivery and scheduling of Learning Tree's courses; adverse weather conditions, strikes, acts of war or terrorism and other external events; and attracting and retaining qualified personnel. # # # Release Summary: Learning Tree International announced today its revenues and results of operations for its second quarter of fiscal year 2013, which ended March 29, 2013. 1-888-THE-TREE (843-8733) | www.learningtree.com Exhibit 99.1 Table 1 LEARNING TREE INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (all amounts in thousands, except per share amounts) (Unaudited ) Three Months Ended Six Months Ended March 29, March 30, March 29, March 30, Revenues $ 26,933 $ 28,942 $ 60,223 $ 63,917 Cost of revenues 14,859 14,558 31,280 30,192 Gross profit 12,074 14,384 28,943 33,725 Operating expenses: Course development 1,930 2,070 4,031 4,191 Sales and marketing 7,312 8,360 15,117 15,870 General and administrative 6,667 7,468 14,994 14,357 Total operating expenses 15,909 17,898 34,142 34,418 Loss from operations ) Other income (expense), net 206 ) 187 ) Loss before income taxes ) Provision (benefit) for income tax 386 ) 419 ) Net loss $ ) $ ) $ ) $ ) Loss per sharediluted $ ) $ ) $ ) $ ) LEARNING TREE INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (all amounts in thousands) March 29, September 28, (unaudited) Cash and cash equivalents $ 26,317 $ 25,784 Available for sale securities - 6,131 Trade accounts receivable, net 13,307 16,831 Prepaid expenses and other 8,953 8,552 Total current assets 48,577 57,298 Depreciable assets, net and other 23,473 31,748 Total assets $ 72,050 $ 89,046 Accounts payable and accrued liabilities $ 15,976 $ 20,264 Deferred revenues 29,084 31,899 Total current liabilities 45,060 52,163 Other 8,627 12,377 Total liabilities 53,687 64,540 Stockholders' equity 18,363 24,506 Total liabilities and stockholders' equity $ 72,050 $ 89,046
